DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the present application, and they are subjected to the following species election/restriction.

Species Election/Restriction
A.	This application contains claims directed to the following patentably distinct species a viral expression construct:
(i) containing elements (a), (b) and (c); (ii) containing elements (a), (b) and (d); (iii) containing elements (a), (b) and (e); (iv) containing elements (a), (b), (c) and (d); (v) containing elements (a), (b), (c), (d) and (e); and (vi) containing elements (a), (b), (d) and (e).   
The species are independent or distinct because each of the above species is structurally distinct one from the others, as well as possessing different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least independent claim 1 is generic.

B.	This application contains claims directed to the following patentably distinct species a viral expression construct:
A single specific additional sequence recited in claim 5. (The elected species must be consistent with the species elected in A above)  
The species are independent or distinct because each of the recited species is structurally distinct one from the others, as well as possessing different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 5 are generic.

C.	This application contains claims directed to the following patentably distinct species a viral expression construct:
A single specific SEQ ID NO recited in claim 6. (The elected species must be consistent with the species elected in both A and B above)  
The species are independent or distinct because each of the SEQ ID NOs is structurally distinct one from the others, as well as possessing different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 6 are generic.

D.	This application contains claims directed to the following patentably distinct species of a viral vector:
A single specific viral vector recited in claim 7. 
The species are independent or distinct because each of the recited viral vector is structurally distinct one from the others, as well as possessing different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 7 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the above species is structurally distinct one from the others, as well as possessing different properties one from the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633